Citation Nr: 0915947	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
July 1999 to March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied entitlement to service connection for 
mechanical low back pain to include as secondary to service-
connected right knee disability.    

The Veteran presented testimony at a personal hearing before 
a Decision Review Officer at the RO in November 2004.  

The claim was remanded by the Board in April 2006 for further 
development and has been returned for appellate review.  

In a February 2004 medical statement, Dr. J. stated that the 
Veteran's conditions were all chronic and permanent in nature 
and rendered the Veteran unable to engage in sustained 
gainful activity.  This statement raises the issue of 
entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability and is referred 
to the agency of original jurisdiction for appropriate 
development.  In a November 2008 statement, the Veteran also 
raised the issue of entitlement to a rating in excess of 10 
percent for either his right knee degenerative joint disease 
(DJD) or his right knee recurrent subluxation.  This matter 
is referred to the RO for further clarification and/or 
adjudication.


FINDINGS OF FACT

1.  The greater weight of the competent, credible, and 
probative evidence of record shows that the Veteran's low 
back disability was not incurred in or aggravated by service; 
no organic disease of the nervous system affecting the lumbar 
spine manifested to a compensable degree within one year 
following his separation from service; and it is not 
secondary to a service-connected disability.

2.  While the Veteran asserts that he was suffering from 
symptoms of low back pain in service due to a fall or jump 
from a truck when he was in Bosnia which thereafter 
continued, the Board does not find him to be a credible 
historian in this respect because the service medical records 
do not show that he had a fall or jump from a truck in 
service; when he sought treatment for a right knee injury, he 
reported that it was due to physical training; while the 
Veteran claims that he suffered his right knee injury in 
Bosnia, the evidence of record reflects that he was not in 
Bosnia, but at Fort Gordon, Georgia; the Veteran's DD Form 
214 shows that he had no foreign service; the evidence shows 
that his first claim for VA benefits received in July 2000 
was only for a right knee disability; and his claim for a low 
back disability, received in October 2002, was for low back 
pain secondary to his service-connected right knee 
disability, and not due to a claimed back injury suffered in 
service when he was in Bosnia.


CONCLUSION OF LAW

A claimed acquired low back disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. § 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in November 2002, November 
2003, April 2006, and November 2008; rating decisions in May 
2003 and March 2004; a statement of the case in July 2004; 
and a supplemental statement of the case in February 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in February 2009.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  A statement from the Veteran received in March 
2009 indicated that he had no other information or evidence 
to submit.  VA has also obtained a medical examination and 
opinion in relation to this claim.  While VA has not obtained 
an additional opinion with respect to the issue of 
entitlement to service connection for a low back disorder on 
a direct basis, the Board does not find that such development 
is warranted where the Board has concluded that the Veteran 
is not credible with respect to his account of his alleged 
injury in service, and there is otherwise no evidence linking 
a current low back disability to service.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Veteran seeks entitlement to service connection for a low 
back disability.  He claims that he injured his back in 
service at the same time he suffered a right knee injury, for 
which he is service-connected, when he fell or jumped from a 
truck.  He also claims that his low back disability is 
secondary to the service-connected right knee disability.  

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has a low back disability that is related to service 
or to his service-connected right knee disability.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include organic disease of the nervous 
system become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2008).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Compensation is 
payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

According to the Veteran's DD Form 214, he had no foreign 
service during his ACDUTRA from July 1999 to March 2000. 

Service medical records include a Statement of Medical 
Examination and Duty Status that shows the Veteran suffered 
an accident in late November 1999 at Fort Gordon, Georgia.  
The Veteran was seen as an outpatient approximately four days 
later at a military clinic at Fort Gordon.  The nature and 
extent of the injury was right knee pain.  The Veteran stated 
he sustained his injury from performing a variety of physical 
training.  The injury was determined to have been incurred in 
the line of duty.  Another section on the form completed in 
April 2000 indicated that at the time of the injury, the 
Veteran was on active duty for training that began in early 
November 1999 and ended in late January 2000.  The details 
noted that the "soldier states he was injured by doing PT."  
The injury was considered to have been incurred in the line 
of duty.  Service medical records are negative for any 
complaints, findings or diagnosis of a low back disability.  
No record is shown of an injury to the Veteran's low back.  
Thus, the Board finds that a chronic acquired low back 
disability is not shown in service.

Further, there is also no medical evidence of record showing 
that any organic disease of the nervous system affecting the 
lumbar spine manifested to a compensable degree within one 
year following separation from active service.  Therefore, 
the Board finds that service connection for a low back 
disability is not warranted on a presumptive basis.

The Veteran filed an initial claim for VA disability benefits 
in July 2000 for a right knee condition and did not include a 
low back disability at that time.  A June 2002 rating 
decision granted service connection for recurrent lateral 
subluxation of the right knee patella and for degenerative 
joint disease of the right knee.  In October 2002 the Veteran 
requested service connection for low back pain secondary to 
his service-connected right knee.  

VA outpatient treatment records show that in October 2002 the 
Veteran sought treatment for chronic low back pain.  The 
assessment was chronic low back pain with suspected muscle 
spasms.  

At a VA examination in April 2003, the Veteran related a 
history of right knee trauma and patellar dislocation after 
jumping off a five ton truck.  After that incident he had 
several visits to sick call for his knee and low back pain.  
He claimed that although he mentioned his low back complaints 
to his treating physician in service, he was not given 
treatment for low back pain.  The Veteran described his 
symptoms and reported he had quit his job as a postman 
secondary to low back pain when carrying a heavy bag.  
Clinical findings were recorded.  The diagnosis was 
mechanical low back pain.  The examiner provided an opinion 
that there was no evidence of low back pain caused by his 
right knee condition.

In October 2003 the Veteran complained of low back pain of 
four years with "onset after right knee surgery in January 
2001."  He referred that pain was radiating to his right leg 
with numbness.  He reported falling off a truck in Bosnia and 
receiving trauma on his knee and back.  The clinical findings 
were recorded.  The assessment was chronic low back pain with 
decreased muscle strength of the right lower extremity.  

The report of a VA MRI of the back in December 2003 shows the 
clinical history was three years of chronic low back pain.  
The Veteran had a history of a fall trauma three years 
earlier after jumping off a truck in Bosnia.  His recent 
symptoms were described.  The impression was mild 
degeneration at L4-5 with right paracentral disc herniation.    

A medical interim summary dated in February of 2004 from a VA 
fee basis physician, Dr. J., a psychiatrist, indicated that 
the Veteran had served in foreign countries during the 
Persian Gulf War and was markedly depressed due to his 
multiple physical conditions.  He stated that all of the 
conditions had onset in active duty (back condition, hearing 
loss, and knee condition jointly with traumatic arthritis).  
He further stated that the overall prognosis was very severe.  
The conditions were all chronic and permanent in nature and 
rendered the Veteran unable to engage in sustained gainful 
activity.  

In July 2004, the Veteran was seen for evaluation of low back 
pain which had been exacerbated four months earlier.  The 
assessment was chronic low back pain secondary to herniated 
nucleus pulposus and degenerative disc disease.  

At his personal hearing at the RO, the Veteran testified in 
November 2004 that he was on a peace mission in Bosnia when 
he fell or jumped and injured his back and knee.  Although he 
complained about his back in service, no attention had been 
paid to his back.  He described his symptoms and the effect 
on his activities.  Dr. J., a psychiatrist, testified as an 
expert witness and stated he had reviewed the Veteran's 
military and medical records.  He testified that the 
Veteran's low back disability, herniated disk, was related to 
the fall in service as there was no other accident.  

VA treatment records show a current lumbar spine disability, 
but do not establish an etiological relationship with the 
Veteran's service-connected right knee disability and do not 
provide a link between any current lumbar spine disability 
and service. 

There is no finding or diagnosis of a low back disability in 
service.  There is no reference in the service medical 
records pertinent to a low back disability associated with a 
fall or jump from a truck.  Although the Veteran is competent 
to state that he suffered a fall or jump from a truck and 
injured his back at the same time he injured his knee, the 
contemporaneous evidence raises serious questions about the 
credibility of these statements.  The evidence of record 
shows that when the Veteran suffered a right knee injury, he 
was not in Bosnia as claimed, but at Fort Gordon, Georgia.  
In fact, the Veteran's DD Form 214 shows that he had no 
foreign service during the period from July 1999 to March 
2000.  

Also, information provided by the Veteran a few days after 
the injury in November 1999 was that his right knee pain was 
a result of physical training.  At the time of the incident, 
he did not report having been injured due to a fall or jump 
from a truck.  Moreover, there is no indication that he also 
reported suffering an injury to his back at the same time as 
his right knee.  Thus, the Veteran's later statements are 
contradictory to the information provided in November 1999 at 
the time he reported an injury to his right knee in service.  

In summary, while the Veteran asserts that he was suffering 
from symptoms of low back pain in service due to a fall or 
jump from a truck which continued, the Board does not find 
him to be a credible historian in this respect for as noted 
above, the service medical records do not show that he had a 
fall or jump from a truck in service.  When he sought 
treatment for a right knee injury, he reported that it was 
due to physical training.  The evidence also shows that his 
first claim for VA benefits received in July 2000 was only 
for a right knee disability.  In addition, his claim for a 
low back disability, received in October 2002 was for low 
back pain secondary to his service-connected right knee 
disability, and not due to a claimed back injury suffered in 
service.  The Board also finds that the information provided 
when he sought medical treatment in November 1999 to be of 
greater probative value than later contradictory statements 
made by the Veteran regarding the incurrence of a low back 
injury in service.  

In a February 2004 statement, a psychiatrist, Dr. J., 
indicated that the Veteran was markedly depressed due to his 
multiple physical conditions which included a back condition 
noted as having onset in active duty.  This statement is of 
no probative value as to etiology of the Veteran's back 
condition, as it primarily pertains to the Veteran's 
depression and there is no supporting data or rationale for 
the opinion that a back condition had its onset in active 
duty.  

Although Dr. J. had testified that he had reviewed the 
Veteran's military and medical records and opined that the 
Veteran's disk disability of the low back was related to the 
fall from a truck in service as there was no other accident, 
his opinion appears to be entirely based on the Veteran's 
history.  Although Dr. J. reviewed the Veteran's military 
records, as noted above, service records do not reflect that 
the Veteran suffered a fall from a truck in service.  The 
service records do not show report of a fall when the Veteran 
sought treatment for his right knee in service or at any 
other time.  Accordingly, Dr. J.'s opinion is based on the 
Veteran's history of a fall in service which the Board has 
not found credible in view of the information provided by the 
Veteran in November 1999 at the time he sought treatment for 
his right knee injury.  Thus, this opinion is found to be of 
little, if any, evidentiary value.  Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).

The Board recognizes the contentions of the Veteran as to the 
diagnosis and relationship between his service or his 
service-connected right knee disability and the current low 
back disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, Vet. App. 398 
(1995).  However, he is not competent to state that his 
current low back disability is due to a fall in service or 
due to his service-connected right knee disability.  Where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the Veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  As a result, the Veteran's assertions do not 
constitute competent medical evidence that his low back 
disability is linked to service, to an incident in service, 
or to a service-connected disability.

The Board finds that the April 2003 VA medical report and 
opinion is of high probative value, in light of the VA 
examiner's having reviewed the Veteran's medical records, 
examining the Veteran, and then discussing the evidence.  It 
appears that the VA examiner's opinion was based upon review 
of the claims file and the application of sound medical 
judgment.  The examiner concluded that there was no evidence 
of low back pain caused by the Veteran's right knee 
condition.  In addition, in July 2004, when the Veteran was 
seen for evaluation of low back pain, the assessment was 
chronic low back pain secondary to herniated nucleus pulposus 
and degenerative disc disease (DDD).  The evidence does not 
suggest that the Veteran's low back disability is aggravated 
by his service-connected right knee disability, as a VA 
outpatient treatment record in October 2003 shows that the 
Veteran was ambulatory and in no apparent distress.  Thus, 
the only competent medical evidence with respect to the issue 
of secondary service connection is against a link between the 
Veteran's low back disability and his service-connected right 
knee disability.  

In sum, the greater weight of the competent, credible, and 
probative evidence demonstrates that the Veteran's low back 
disability is not related to the Veteran's active service or 
to any incident in service or to his service-connected right 
knee disability.  Although DDD of the lumbar spine has been 
diagnosed, there is no probative, competent medical evidence 
of record linking the disability to service or to his 
service-connected right knee disability.  In addition, no 
probative, competent medical evidence exists of a 
relationship between a low back disability and any continuity 
of symptomatology asserted by the Veteran.  McManaway v. 
West, 13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  As the preponderance of the evidence is against 
the Veteran's claim for service connection for a low back 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to his service-connected right knee 
disability, is denied. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


